No. 05-243

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2007 MT 36N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

H. DEAN WEBB,

              Defendant and Appellant.




APPEAL FROM:         The District Court of the Fourteenth Judicial District,
                     In and For the County of Musselshell, Cause No. DC 2004-042,
                     Honorable Randall I. Spaulding, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     H. Dean Webb (pro se), Roundup, Montana

              For Respondent:

                     Hon. Mike McGrath, Montana Attorney General, Jennifer Anders,
                     Assistant Attorney General, Helena, Montana

                     Stacy Maloney, Musselshell County Attorney, Roundup, Montana


                                                        Submitted on Briefs: August 30, 2006

                                                                 Decided: February 13, 2007

Filed:

                     __________________________________________
                                        Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Following a jury trial in the Justice Court of Musselshell County on November 30,

2004, H. Dean Webb (“Webb”) was convicted of the following offenses: (1) exceeding

the nighttime speed limit on a public highway, in violation of § 61-8-303(1)(b), MCA; (2)

failing to exhibit proof of motor vehicle insurance, in violation of § 61-6-302(2), MCA;

and (3) failing to carry a motor vehicle registration receipt, in violation of § 61-3-322(3),

MCA. After sentencing, Webb appealed to the District Court for the Fourteenth Judicial

District, Musselshell County.

¶3     At the arraignment in District Court, Webb refused to enter a plea. Thus, pursuant

to § 46-12-204, MCA, the court entered a plea of not guilty on Webb’s behalf.

Thereafter, the court issued its Omnibus Scheduling Order which required both the State

and Webb to file, within a specified period of time, an Omnibus Hearing Memorandum

form to address various pre-trial matters. This Order also notified Webb that statutory

law allowed for dismissal of his appeal if he failed to meet deadlines set by the court.

Specifically, the court referred to § 46-17-311(5), MCA, which provides:




                                             2
       If, on appeal to the district court [from justice court, municipal court, or city
       court], the defendant fails to appear for a scheduled court date or meet a
       court deadline, the court may, except for good cause shown, dismiss the
       appeal on the court’s own initiative or on motion by the prosecution and the
       right to a jury trial is considered waived by the defendant. Upon dismissal,
       the appealed judgment is reinstated and becomes the operative judgment.

¶4     Webb failed to complete the Omnibus Hearing Memorandum form within the time

set by the court. However, he did write on the form, in the area designated for his

signature, the following: “Do not wish to sign under threat, duress, and coercion.”

Additionally, Webb filed a document entitled “Objection To Proceedings Pursuant To

Your MCA 46-13-101 and M.R.Civ.P. 7(b)/Brief in Support of Objection to

Proceedings” and another document entitled “Notice of Status and Notice of Declaration

and Reservation of Rights.” In these filings, Webb asserted that both the District Court

and the Justice Court lacked subject matter jurisdiction over the case. Apparently seeking

to justify this assertion, Webb informed the court that he was relying on “Yahweh’s Law”

and “man’s law when it does not conflict with Yahweh’s Law (Leviticus 18:3-4).” Webb

further asserted:

       H. Dean Webb is a free white male, a real, living flesh and blood man with
       a firm reliance on his Creator, the Ever-living Father of Abraham, Isaac and
       Jacob/Israyl whose Name in the Hebrew manuscripts of the Holy Scriptures
       is written as “YHWH” over 5,000 times. It is H. Dean Webb’s
       understanding that YHWH is expressed as Yahweh in the English language
       and that Yahweh is the Creator who is the endower of H. Dean Webb’s
       substantive and unaliable rights secured for H. Dean Webb first by Yahweh
       and subsequently by the Constitution for the united States . . . .

Webb also made a multitude of conclusory objections in these filings, including an

objection to the court’s Order which he claimed “coerced, threatened and intimidated”

him into entering into a contract with the State against his will, an objection to the court’s


                                              3
“refusal and denial of the ‘rights of the accused’ to know the nature and cause of the

accusation and the right to meet the accuser face to face,” and an objection asserting that

the district court proceedings conducted pursuant to Montana statutes were “in direct

violation of Article 6 of your Constitution for the united States.”

¶5     In light of Webb’s failure to complete the Omnibus Hearing Memorandum form,

the District Court issued an Order requiring him to appear at a hearing to show good

cause, if any, as to why his appeal should not be dismissed. In response, Webb filed a

document entitled “Notice and Command to Quash Notice to Appear and Complaints.”

In this filing, Webb reiterated that he would rely on “man’s law when it does not conflict

with Yahweh’s Law.” Additionally, Webb again asserted that the court lacked subject

matter jurisdiction and, inter alia, stated: “H. Dean Webb . . . respectfully commands that

this court quash and expunge from all records” the citations which led to his convictions

in Justice Court.

¶6     Webb appeared at the show cause hearing and informed the court that he would

only sign the Omnibus form under threat, duress, or coercion. Thereafter, the court

issued an Order addressing Webb’s filings and his failure to comply with the Omnibus

Scheduling Order. First, the court rejected the jurisdictional arguments raised in Webb’s

filings, stating: “it is virtually impossible to accurately discern precisely the nature of the

Defendant’s complaints as the Defendant has failed to clearly articulate his objections in

writing or otherwise.” As for Webb’s refusal to complete the Omnibus form, the court

noted that the purpose of requiring completion of that document, pursuant to

§ 46-13-110, MCA, is to facilitate and expedite a meaningful discussion of pre-trial


                                              4
matters. The court then dismissed Webb’s appeal pursuant to § 46-17-311(5), MCA, and

reinstated the judgment of the Justice Court. Webb now appeals from the District Court’s

Order.

¶7       It is manifest on the face of the briefs and the record before us that this appeal is

without merit. Accordingly, we conclude that our decision in this case is appropriately

rendered by memorandum opinion pursuant to Section I, Paragraph 3(d) of our 1996

Internal Operating Rules, as amended in 2003. Given the hundreds of parties awaiting

resolution of meritorious appeals, we will not render a full written analysis explaining the

numerous shortcomings in the instant appellate arguments challenging the District

Court’s Order.

¶8       Webb’s brief on appeal is similar to his filings in the District Court in that it

contains a multitude of conclusory assertions. For example, he continues to insist that the

Justice Court and the District Court lacked subject matter jurisdiction over this case, and

he asserts that the remedies provided in Montana’s Uniform Commercial Code are

applicable to this criminal case until the State proves otherwise. We note that the record

indicates Webb has appeared pro se at every stage of the proceedings below. He also

appears pro se in this appeal. This Court is consistently willing to make accommodations

for pro se litigants by relaxing the technical requirements that do not impact fundamental

bases for appeal. However, appellants ultimately have the burden of establishing error by

a district court. State v. Bailey, 2004 MT 87, ¶ 26, 320 Mont. 501, ¶ 26, 87 P.3d 1032,

¶ 26.




                                               5
¶9     Here, Webb cannot demonstrate any error because he has failed to meet a

threshold requirement of appellate briefing. Pursuant to M. R. App. P. 23(a)(4), an

appellant must support his or her arguments with citations to relevant legal authorities.

Rolison v. Deaconess, 2005 MT 95, ¶ 20, 326 Mont. 491, ¶ 20, 111 P.3d 202, ¶ 20.

Although his brief refers to various laws, Webb cites no legal authority supporting his

claim that the District Court erred in dismissing his appeal.

¶10    Before concluding, we observe that this is not the first time Webb has brought

such an appeal before this Court. In 1998, as in this case, he was convicted in the Justice

Court of exceeding the nighttime speed limit. State v. Webb, 1999 MT 190N, ¶¶ 3-4. He

appealed to the District Court and, following a dismissal of that appeal, appealed to this

Court. Webb, ¶ 2. Webb’s brief filed with this Court, as in the present case, failed to

comply with M. R. App. P. 23(a)(4), and we affirmed the District Court’s dismissal.

Webb, ¶¶ 10, 11, 13, 19, 20. Our Opinion noted that Webb had “delayed and obfuscated

proceedings in the District Court through various filings and refusals to cooperate.”

Webb, ¶ 6. Further, we noted that his conduct throughout the District Court proceedings

was “harassing, insulting and disruptive.” Webb, ¶ 8.

¶11    In the present case, Webb has taken a similar approach. The Justice Court, in its

Sentencing Memorandum, stated: “The defendant has attempted to frustrate due process

at every juncture of the proceedings and continues to argue points that have been ruled

on, more than once.” Similarly, in its Order of dismissal, the District Court noted:

              The Defendant has from the outset of these proceedings obfuscated
       and attempted to delay these proceedings. . . . The Defendant continued at
       every turn to act disrespectfully and belligerently with the Court and to


                                             6
      feign his ignorance of the matters addressed by the Court. . . . The
      Defendant’s conduct before this Court is nothing short of a not so thinly
      veiled attempt to make a mockery of the Court. The flexibility afforded the
      Defendant as a pro se litigant has given way to abuse as evidenced by the
      frivolous and baseless pleadings he has filed with this Court and his
      conduct in the courtroom.

Given the repeated conduct in the Justice Court and the District Court, and the repeated

conduct on appeal, we admonish Webb. As noted in our decision disposing of his

previous appeal, while we are predisposed to grant pro se litigants considerable latitude,

we will not allow litigants to use that latitude to make a mockery of the judicial system.

Webb, ¶ 9 (citing First Bank (N.A.)—Billings v. Heidema, 219 Mont. 373, 376, 711 P.2d
1384, 1386 (1986)).

¶12    In conclusion, Webb has not demonstrated any error by the District Court because

he has not complied with M. R. App. P. 23(a)(4). Accordingly, we affirm the Order

dismissing Webb’s appeal and reinstating the judgment of the Justice Court.


                                         /S/ PATRICIA COTTER


We Concur:

/S/ KARLA M. GRAY
/S/ JOHN WARNER
/S/ BRIAN MORRIS
/S/ JIM RICE




                                            7